                    Case 19-11466-KG            Doc 172       Filed 07/12/19       Page 1 of 35



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                      )
    In re:                            )                          Chapter 11
                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a )                          Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et )
    al.,1                             )                          Jointly Administered
                                      )
                        Debtors.      )                          Re: Docket No. 53
                                      )

         INTERIM ORDER UNDER 11 U.S.C. §§105, 361, 362, 363(C), 363(D), 364(C),
         364(D), 364(E) AND 507 AND BANKRUPTCY RULES 2002, 4001 AND 9014;
         (I) AUTHORIZING DEBTORS TO OBTAIN POSTPETITION FINANCING;
             (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL;
          (III) GRANTING ADEQUATE PROTECTION; AND (IV) SCHEDULING A
       FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001(B) AND 4001(C)

             This matter comes before the Court pursuant to the motion (the “Motion”) dated July 1,

2019 of Center City Healthcare, LLC, d/b/a Hahnemann University Hospital, and its affiliated

debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11

cases (the “Cases”) commenced on June 30, 2019 and July 1, 2019 (the “Petition Date”) pursuant

to sections 105, 361, 362, 363(c), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e) and 507 of

title 11 of the United States Code, 11 U.S.C. §§101, et seq. (as amended, the “Bankruptcy

Code”) and Rules 2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 4001(b) and (c) of the Local Bankruptcy Rules for the United States

Bankruptcy Court for the District of Delaware (this “Court”), seeking, among other things:

1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
             Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
             PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
             Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
             Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
             (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
             230 North Broad Street, Philadelphia, Pennsylvania 19102.

                                                                                                        # 4173034 v. 5


                                                                                                      # 4173034 v. 7
                                                                                                      35606314.6 07/12/2019
               Case 19-11466-KG         Doc 172       Filed 07/12/19    Page 2 of 35



       I. Postpetition Financing

       (A)     authorization for the Debtors to obtain up to $65,000,000 in senior secured super-

priority debtor-in-possession financing (the “DIP Facility”) from MidCap Financial Trust, as

Agent (together with its successors and assigns, the “DIP Agent”) and as a lender and the

additional financing institutions from time to time party thereto (collectively, the “DIP Lenders”)

consisting of (a) a revolving facility in the aggregate principal amount of $50,000,000 (the “DIP

Revolving Facility,” and all extensions of credit under the DIP Revolving Facility, the “DIP

Revolving Loans”) (IT BEING UNDERSTOOD AND AGREED THAT IN NO EVENT

SHALL THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE DIP

REVOLVING LOANS EXCEED AT ANY TIME THE REVOLVING LOAN LIMIT (as

defined in the DIP Credit Agreement (defined below)), and (b) a term loan facility in the

principal amount of $15,000,000 (the “DIP Term Loan” and, together with the DIP Revolving

Loans, the “DIP Loans”) on the terms and conditions set forth in:

        (i)    this interim order (this “Interim Order”) and a Final Order (as defined herein),

entered no later than thirty (30) days after the date of this Interim Order;

        (ii)   that certain First Priority Secured Priming Super-Priority Debtor In Possession

Credit And Security Agreement, among the Debtors, the DIP Agent and the DIP Lenders (as

such agreement may be amended, restated, supplemented or otherwise modified from time to

time, and together with any exhibits attached thereto, the “DIP Credit Agreement”), and other

agreements related thereto, including all notices, guarantees, security agreements, related or

ancillary documents and agreements, and any mortgages contemplated thereby, including those

entered into by Physicians Clinical, Network, LLC, Physician Performance Network of

Philadelphia, L.L.C., Philadelphia Academic Health Holdings, LLC., Broad Street Healthcare

                                                  2

                                                                                       # 4173034 v. 7
                                                                                       35606314.6 07/12/2019
                 Case 19-11466-KG            Doc 172        Filed 07/12/19       Page 3 of 35



Properties, LLC, Broad Street Healthcare Properties II, LLC and Broad Street Healthcare

Properties III, LLC (collectively the “non-Debtor Guarantors”) (or any of them) (the “DIP

Documents”). A true and correct copy of the DIP Credit Agreement is annexed hereto as Exhibit

1;

         (B)      authorization for the Debtors to execute and deliver the DIP Credit Agreement

and the other DIP Documents to which they are a party and to perform their respective

obligations thereunder and such other and further acts as may be necessary or appropriate in

connection therewith;2

         (C)      authorization for the Debtors to use borrowings under the DIP Credit Agreement

in accordance with the budget annexed hereto as Exhibit 2 (the “DIP Budget”) to avoid

immediate and irreparable harm;

         (D)      authorization for the Debtors to use proceeds from the initial borrowing under the

DIP Facility to pay down the “Term Loan” (as defined in the Prepetition Credit Agreement, the

“Prepetition Term Loan”) from $20,000,000 to $15,000,000;

         (E)      authorization for the Debtors to (i) use proceeds from the initial borrowing under

the DIP Facility to repay all of the Prepetition Obligations (as defined in paragraph 4 below)

other than $15,000,000 of the Prepetition Term Loan, arising under the Credit and Security

Agreement, dated as of January 11, 2018 (as amended, supplemented or otherwise modified prior

to the commencement of the Cases, the “Prepetition Credit Agreement”, and together with all

security, pledge, mortgages and guaranty agreements and all other documentation executed in

connection with any of the foregoing, each as amended, supplemented or otherwise modified

2
     Terms not otherwise defined in this Order shall have the meaning ascribed to them in the DIP Credit Agreement
     annexed hereto as Exhibit 1.


                                                        3

                                                                                                    # 4173034 v. 7
                                                                                                    35606314.6 07/12/2019
              Case 19-11466-KG         Doc 172       Filed 07/12/19    Page 4 of 35



prior to the commencement of the Cases, the “Prepetition Financing Documents”), among each

of the Debtors in their respective capacities as borrowers thereunder, the Lenders party thereto

from time to time (the “Prepetition Lenders”) and MidCap Funding IV Trust, successor-by-

assignment to MidCap Financial Trust, as Agent (the “Prepetition Agent”), and (ii) to add the

remaining Prepetition Term Loan to the DIP Credit Facility by way of amendment or amendment

and restatement at such time as DIP Agent is able to obtain loan title insurance policies in form

and substance acceptable to DIP Agent encumbering the Broad Street Mortgages (as defined in

the Prepetition Credit Agreement) which title insurance shall be substantially identical to the title

insurance policies currently in place with respect to the Prepetition Credit Agreement;

       (G)     authorization for the Debtors to grant security interests, liens, and superpriority

claims to the DIP Agent, for the ratable benefit of itself and the DIP Lenders, to secure the

Debtors’ obligations under and with respect to the DIP Facility (the “DIP Obligations”);

       (H)     authorization for the Debtors to use proceeds of the DIP Facility in accordance

with, for the purposes of, and in the amounts set forth in, the DIP Budget, subject to a permitted

variance of not more than ten percent (10%) with respect to aggregate expenditures, provided,

however, that payment of professionals may not exceed the weekly line item amounts set forth in

the DIP Budget, and provided, further, that any unused portion of the weekly budgeted

professional fees may be used in a subsequent week of the DIP Budget (IT BEING

UNDERSTOOD AND AGREED THAT IF THE DIP BUDGET REFLECTS NEGATIVE

AVAILABILITY UNDER THE DIP FACILITY, DIP AGENT AND DIP LENDERS

SHALL NOT PERMIT THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE

OF THE DIP REVOLVING LOANS TO EXCEED AT ANY TIME THE REVOLVING

LOAN LIMIT);

                                                 4

                                                                                        # 4173034 v. 7
                                                                                        35606314.6 07/12/2019
                   Case 19-11466-KG            Doc 172        Filed 07/12/19       Page 5 of 35



           II. Use of Collateral

           (A)      authorization for the Debtors to use the Cash Collateral 3 solely to repay

Obligations under the DIP Facility; provided however that the Prepetition Agent consented in

writing to the use of such Cash Collateral through July 10, 2019 pursuant to the Interim Order

(I) Authorizing the Debtors to Use Cash Collateral, (II) Granting Adequate Protection, (III)

Scheduling a Further Hearing, and (IV) Granting Related Relief [D.I. 85], and may further

consent to the use of Cash Collateral until the closing under the DIP Credit Agreement for

specific line items in the DIP Budget, listed on a separate schedule to be submitted to Prepetition

Agent, which are necessary to be paid by Debtors to avoid immediate and irreparable harm to the

estate and to ensure patient safety; and

           (B)      authorization for the Debtors to use all non-cash Prepetition Collateral (as defined

in paragraph 4(b) below).

           III.     Adequate Protection

           (A)      authorization for the Debtors to provide adequate protection to the DIP Lenders

and the Prepetition Lenders, to, among other things, make the Adequate Protection Payments (as

defined below) in accordance with the DIP Budget and to grant Prepetition Lender replacement

liens on the DIP Collateral;

            (B)     authorization for the DIP Lenders to exercise remedies under the DIP Documents

upon the occurrence and during the continuance of an Event of Default (as defined in the DIP

Credit Agreement);



3
    “ Cash Collateral” shall have the meaning assigned to the term “cash collateral” under Bankruptcy Code section
      363(a), and consists of the Debtors’ cash in which the Agent and Lenders have an interest to secure the
      Obligations as that term is defined in the Prepetition Credit Agreement.


                                                          5

                                                                                                      # 4173034 v. 7
                                                                                                      35606314.6 07/12/2019
              Case 19-11466-KG         Doc 172       Filed 07/12/19   Page 6 of 35



       (C)     authorization for the Debtors to perform their obligations under, and pay the

deferred fees set forth in the Fee Letters referred to in the Prepetition Financing Documents;

       (D)     the granting of liens and allowed superpriority administrative expense claims to

the DIP Agent, the DIP Lenders, the Prepetition Agent and the Prepetition Lenders, in each case

subject to the Carve Out;

       (E)     authorization for the Debtors to waive their rights, if any, to surcharge the DIP

Collateral as defined in paragraph 8 below pursuant to section 506(c) of the Bankruptcy Code;

       (F)     subject to certain challenge rights of parties in interest, approval of certain

stipulations by the Debtors with respect to the Prepetition Financing Documents and the liens

and security interests arising therefrom.

       IV.     Certain Modifications and Waivers

       (A)     modification of the automatic stay under Bankruptcy Code section 362 on the

terms and conditions set forth herein to the extent necessary to implement and effectuate the

terms of the DIP Documents and the DIP Orders (as defined below);

       (B)     waiver of any applicable stay with respect to the effectiveness and enforceability

of this Interim Order, including under Bankruptcy Rule 6004;

       V.      Final Hearing

               The scheduling of a final hearing (the “Final Hearing”), pursuant to Bankruptcy

Rule 4001 and Local Rule 4001-2, to be held within twenty-eight (28) days of the entry of this

Interim Order for this Court to consider entry of a final order authorizing and approving on a

final basis the relief requested in the Motion (the “Final Order”, and together with the Interim

Order, the “DIP Orders”).



                                                 6

                                                                                       # 4173034 v. 7
                                                                                       35606314.6 07/12/2019
              Case 19-11466-KG          Doc 172       Filed 07/12/19    Page 7 of 35



       The interim hearing on the Motion having been held by this Court on July 12, 2019 (the

“Interim Hearing”), and upon the pleadings and declarations filed with the Bankruptcy Court, the

evidence presented at the Interim Hearing and the entire record of the Chapter 11 Cases; and

there being no objections to the relief sought in the Motion that have not been withdrawn,

waived, settled, or resolved; and the Bankruptcy Court having noted the appearances of the

parties in interest; and it appearing that the relief requested in the Motion is in the best interests

of the Debtors and the Debtors’ estates and creditors; and the Debtors having provided notice of

the Motion as set forth in the Motion, and after due deliberation and consideration and sufficient

cause appearing therefor;

       IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

       1.      Approval of Motion. The relief requested in the Motion is granted on an interim

basis, subject to the terms and conditions set forth in this Interim Order. This Interim Order shall

become effective immediately upon its entry. To the extent the terms of the DIP Documents or

the Motion differ in any respect from the terms of this Interim Order, this Interim Order shall

control.

       2.      Jurisdiction. This Court has core jurisdiction over the Cases, the Motion, and the

parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334. Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      Notice. Notice of the Motion, the relief requested therein and the Interim Hearing

was served by the Debtors on (i) the Office of the United States Trustee; (ii) the Debtors’ 30

largest unsecured creditors on a consolidated basis; (iii) counsel to the DIP Agent; (iv) Drexel

University d/b/a Drexel University College of Medicine; (v) the Debtors’ unions; (vi) the

Internal Revenue Service; (vii) the United States Attorney for the District of Delaware; (viii) the

                                                  7

                                                                                         # 4173034 v. 7
                                                                                         35606314.6 07/12/2019
               Case 19-11466-KG       Doc 172       Filed 07/12/19    Page 8 of 35



United States Department of Justice; (ix) the Pennsylvania Attorney General’s Office; (x) the

Pennsylvania Department of Human Services; (xi) the City of Philadelphia; and (xii) any party

that has requested notice pursuant to Bankruptcy Rule 2002. Under the circumstances, the notice

given by the Debtors of the Motion, the relief requested therein and the Interim Hearing complies

with Bankruptcy Rules 4001(b) and (c) and 9014, Bankruptcy Code section 1514 and applicable

Local Rules.

       4.      Debtor Stipulations. Without prejudice to the rights of any other party (but subject

to the limitations thereon contained in paragraph 12 below), the Debtors admit, stipulate,

acknowledge and agree that:

       (a)     Prepetition Indebtedness. As of the Petition Date, the Debtors and the non-Debtor

Guarantors were truly and justly indebted and liable to the Prepetition Agent and the Prepetition

Lenders under the Prepetition Financing Documents, without defense, counterclaim or offset of

any kind, in the aggregate principal amount of not less than $57.4 million in respect of loans,

(including a revolving credit (the “Prepetition Revolving Loan”) and other extensions of credit

made pursuant to the Prepetition Financing Documents, plus accrued and unpaid interest thereon

and any fees and expenses (including fees and expenses of attorneys) related thereto, to the

extent provided in the Prepetition Financing Documents, plus all other outstanding amounts that

would constitute Obligations under and as defined in the Prepetition Credit Agreement

(collectively, the “Prepetition Obligations”). The aggregate value of the Prepetition Collateral

exceeds the aggregate amount of the Prepetition Obligations.

       (b)     Prepetition Liens and Collateral. As more fully set forth in the Prepetition

Financing Documents, the Debtors granted liens and security interests to the Prepetition Agent

(for the ratable benefit of the Prepetition Lenders) to secure the Prepetition Obligations (the

                                                8

                                                                                       # 4173034 v. 7
                                                                                      35606314.6 07/12/2019
                Case 19-11466-KG              Doc 172         Filed 07/12/19       Page 9 of 35



“Prepetition Liens”) in the Collateral, as that term is defined in the Prepetition Financing

Documents (the “Prepetition Collateral”), which liens and security interests are (i) valid, binding,

perfected, and enforceable first priority liens on and security interests in the Prepetition

Collateral 4 , (ii) not subject to avoidance, recharacterization or subordination pursuant to the

Bankruptcy Code or other applicable law, and (iii) subject and subordinate only to liens

permitted by section 546(b) of the Bankruptcy Code to the extent such liens are senior to the

liens securing the Prepetition Obligations;

        (c)      Guarantor Liens. The liens and security interests granted to the Prepetition Agent

(for the ratable benefit of the Prepetition Lenders) by the non-Debtor Guarantors party to or

otherwise obligated under the Prepetition Financing Documents to secure the Prepetition

Obligations are (i) valid, binding, perfected, enforceable, first priority (subject to permitted

exceptions under the Prepetition Financing Documents) liens on and security interests in such

non-Debtor Guarantors’ personal and real property constituting Collateral (as defined in the

Prepetition Credit Agreement), (ii) not subject to avoidance, recharacterization or subordination

pursuant to the Bankruptcy Code or other applicable law, and (iii) subject and subordinate only

to (A) liens and security interests granted to the DIP Agent and the DIP Lenders pursuant to the

terms of the DIP Documents and (B) liens in favor of the City of Philadelphia for real estate

taxes and water/sewer usage debt to the extent such liens are first priority liens pursuant to

Pennsylvania’s Municipal Claims and Tax Liens Act;

        (d)      Claims Waiver. The Debtors do not have any claims, counterclaims, causes of

action, defenses, setoff rights or entitlements to equitable relief related to the Prepetition
4
    The terms “Prepetition Liens” and “Prepetition Collateral” are defined by reference only to assets and property
    of the Debtors (and liens thereon), and therefore, the terms Prepetition Liens and Prepetition Collateral exclude
    any assets or property of any non-Debtor Guarantor that may be pledged as collateral (and liens thereon).


                                                          9

                                                                                                        # 4173034 v. 7
                                                                                                       35606314.6 07/12/2019
              Case 19-11466-KG         Doc 172     Filed 07/12/19      Page 10 of 35



Collateral, Prepetition Obligations and Prepetition Financing Documents, whether arising on or

prior to the date hereof, under the Bankruptcy Code, other applicable insolvency law, or

applicable non-insolvency law, against the Prepetition Agent and the Prepetition Lenders and

their respective affiliates, subsidiaries, agents, officers, directors, employees, attorneys and

advisors.

       (e)     Lien Validity. The Debtors hereby waive and release any right to, and shall be

forever barred from any attempt to object to, challenge or seek to avoid, the amount, validity, or

enforceability of the Prepetition Obligations or Prepetition Agent’s and Prepetition Lenders’

liens and security interests in the Prepetition Collateral securing the Prepetition Obligations.

       5.      Findings Regarding the DIP Facility, Use of Cash Collateral, and Adequate

Protection.

       (a)     Good cause has been shown for the entry of this Interim Order.

       (b)     In consideration of the diminution in value of their interests in the Prepetition

Collateral as a result of the granting of and subordination to the DIP Liens and security interests,

subordination to the Carve Out, the Debtors’ use of Cash Collateral, and other decline in value

arising out of the imposition of the automatic stay or the Debtors’ use, sale, depreciation, or

disposition of such, the Prepetition Agent and the Prepetition Lenders shall receive adequate

protection effective as of the commencement of the Cases in the form of: (i) the roll-up described

herein; (ii) valid, enforceable, fully perfected security interests in and replacement liens on the

DIP Collateral, subordinate only to the DIP Liens and subject to the Carve-Out (the “Adequate

Protection Liens”); (iii) monthly payments of interest at the non-default rate of interest, certain

deferred origination fees, other fees and expenses and professional fees and expenses, arising

under the Prepetition Credit Agreement (the “Adequate Protection Payments”); and (iv) to the

                                                 10

                                                                                         # 4173034 v. 7
                                                                                         35606314.6 07/12/2019
             Case 19-11466-KG          Doc 172     Filed 07/12/19     Page 11 of 35



extent of diminution in the value of the Prepetition Cash Collateral, a superpriority

administrative claim under sections 503 and 507(b) of the Bankruptcy Code, with priority over

all administrative expense claims and unsecured claims now existing or after arising, provided,

however, that such superpriority claim shall be junior and subject to the Superpriority Claim (as

defined herein) of the DIP Agent, for the benefit of the DIP Lenders, in respect of the DIP

Facility and the Carve-Out.

       (c)     The Debtors have an immediate need to directly or indirectly obtain the DIP

Facility and to use the Prepetition Collateral, including Cash Collateral in the form of loan

proceeds of the DIP Facility, in order to, among other things, ensure patient safety, permit the

orderly continuation of their businesses, implement the closure of Hahnemann University

Hospital, preserve the going concern value of the Debtors and the non-Debtor Guarantors, make

payroll, maintain business relationships with vendors and suppliers, and satisfy other working

capital and general corporate purposes of the Debtors (including costs related to the Cases) and

to repay in full the Prepetition Revolving Loan and repay $5,000,000 of the outstanding amount

of the Prepetition Term Loan, a critical step to permit the Debtors to obtain this financing.

       (d)     Repayment of the Prepetition Obligations to the extent provided for herein with

the initial proceeds of the DIP Facility is appropriate because (i) the aggregate value of the

Prepetition Collateral securing the Prepetition Obligations exceeds the aggregate amount of the

Prepetition Obligations, and (ii) it is a condition to closing under the DIP Credit Agreement that

the initial proceeds of the DIP Loan be used to repay the Prepetition Obligations to the extent

provided herein so that the Debtors’ assets that secure the Prepetition Obligations on a first lien

basis will be available to secure on a first lien basis the DIP Facility; provided, however, that due

to unforeseen circumstances relating to the Philadelphia County Recorder of Deeds, the DIP

                                                 11

                                                                                        # 4173034 v. 7
                                                                                        35606314.6 07/12/2019
             Case 19-11466-KG         Doc 172     Filed 07/12/19     Page 12 of 35



Term Loan will be added to the DIP Facility by way of amendment or amendment and

restatement (in either case, the “DIP Term Loan Amendment”) and the remaining principal

balance of the Prepetition Term Loan will be deemed repaid in full upon entry into the DIP Term

Loan Amendment at such time as DIP Agent is able to obtain loan title insurance policies in

form and substance acceptable to DIP Agent covering the property currently encumbered by the

Broad Street Mortgages (as defined in the Prepetition Credit Agreement), which title insurance

policies shall be substantially identical to the title insurance policies currently in place with

respect to the Prepetition Credit Agreement.

       (e)     The Debtors are unable to obtain financing on more favorable terms from sources

other than the DIP Lenders pursuant to, and for the purposes set forth in, the DIP Documents and

are unable to obtain adequate unsecured credit allowable under section 503(b)(l) of the

Bankruptcy Code as an administrative expense. The Debtors are also unable to obtain sufficient

asset-based revolving credit without: (i) granting the priming DIP Liens to secure the DIP

Facility under section 364(d)(l) of the Bankruptcy Code; (ii) granting the Superpriority Claims

(as defined in paragraph 7(a) below); and (iii) repaying in full the Prepetition Obligations to the

extent provided for herein, in each case on the terms and conditions set forth in this Interim

Order and the DIP Documents.

       (f)     The extensions of credit under the DIP Facility and the use of the Prepetition

Collateral (including the Cash Collateral) pursuant to this Interim Order are fair and reasonable,

reflect the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties,

and constitute reasonably equivalent value and fair consideration.

       (g)     The DIP Facility and the use of the Prepetition Collateral, including Cash

Collateral, have been the subject of extensive negotiations conducted in good faith and at arm’s

                                                12

                                                                                       # 4173034 v. 7
                                                                                      35606314.6 07/12/2019
               Case 19-11466-KG        Doc 172     Filed 07/12/19     Page 13 of 35



length among the Debtors, the DIP Agent and DIP Lenders. All of the Debtors’ Obligations and

indebtedness arising under or in connection with the DIP Documents, this Interim Order and the

DIP Facility (collectively, the “DIP Obligations”), shall be deemed to have been extended by the

DIP Agent and the DIP Lenders in “good faith,” as such term is used in section 364(e) of the

Bankruptcy Code, and in express reliance upon the protections set forth therein, and shall be

entitled to the full protection of section 364(e) of the Bankruptcy Code in the event that this

Interim Order or any provision hereof is vacated, reversed or modified on appeal or otherwise.

The DIP Agent and the DIP Lenders have acted in good faith regarding the DIP Facility and the

Debtors’ continued use of the Prepetition Collateral (including Cash Collateral in the form of

loan proceeds from the DIP Facility) to fund the administration of the Debtors’ estates, ensure

patient safety, and continued operation of their businesses, in accordance with the terms hereof,

and the DIP Agent and DIP Lenders (and the successors and assigns thereof), shall be entitled to

the full protection of section 364(e) of the Bankruptcy Code in the event that this Interim Order

or any provision hereof is vacated, reversed or modified, on appeal or otherwise. Therefore, the

claims, Superpriority Claims (as defined below), security interests, liens, and other protection

granted pursuant to this Interim Order (and, subject to entry by the Court, the Final Order) and

the DIP Documents should be preserved to the extent provided for by paragraph 6 of this Interim

Order.

         (h)    The adequate protection provided to the Prepetition Agent and the Prepetition

Lenders with regard to the Prepetition Collateral, as set forth more fully in this Interim Order, for

any diminution in the value of the Prepetition Agent’s and Prepetition Lenders’ interests in the

Prepetition Collateral (including Cash Collateral) from and after the Petition Date resulting from,

inter alia, the imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code

                                                 13

                                                                                        # 4173034 v. 7
                                                                                        35606314.6 07/12/2019
               Case 19-11466-KG        Doc 172     Filed 07/12/19     Page 14 of 35



(the “Automatic Stay”), the Debtors’ use of any Prepetition Collateral (including the Cash

Collateral) pursuant to section 363 of the Bankruptcy Code, and the granting of the priming DIP

Liens pursuant to section 364(d) of the Bankruptcy Code, in each case in accordance with this

Interim Order, is consistent with and authorized by the Bankruptcy Code and is offered by the

Debtors to protect the Prepetition Agent’s and the Prepetition Lenders’ interests in the

Prepetition Collateral (including the Cash Collateral) in accordance with sections 361, 362, 363,

and 364 of the Bankruptcy Code. As of the date of this Interim Order, and without prejudice to

the rights of the Prepetition Agent and the Prepetition Lenders to seek additional adequate

protection, the adequate protection provided herein and other benefits and privileges contained

herein are sufficient to protect the Prepetition Agent and the Prepetition Lenders from diminution

in value of their respective interests in their Prepetition Collateral (including Cash Collateral)

resulting from the imposition of the Automatic Stay, the incurrence of the DIP Facility and the

use of the Prepetition Collateral (including the Cash Collateral) contemplated by this Interim

Order.

         (i)    The Debtors have requested immediate entry of this Interim Order pursuant to

Bankruptcy Rules 400l(b)(2) and 4001(c)(2). Absent granting the interim relief set forth in this

Interim Order, the Debtors’ estates and their business operations will be immediately and

irreparably harmed and patient safety will be jeopardized. The borrowing of the DIP Facility and

the use of the Prepetition Collateral in accordance with this Interim Order and the DIP

Documents are, therefore, in the best interest of the Debtors’ estates.

         6.     Authorization of the DIP Obligations and the DIP Documents.

         (a)    The Debtors are hereby authorized (i) to enter into and perform under the DIP

Documents in accordance with the DIP Budget, (ii) to incur debt up to an aggregate principal

                                                 14

                                                                                      # 4173034 v. 7
                                                                                      35606314.6 07/12/2019
             Case 19-11466-KG         Doc 172     Filed 07/12/19     Page 15 of 35



amount of $50,000,000 with respect to the DIP Revolver and $15,000,000 with respect to the

DIP Term Loan, the proceeds of which shall be used for, subject to the terms of this Interim

Order, the DIP Documents and the DIP Budget, working capital and other general corporate

purposes of the Debtors (including costs related to the Cases), including, without limitation, (1)

to pay interest, fees and expenses in connection with the DIP Facility, including unused line fees,

collateral management fees and origination fees as described in the DIP Credit Agreement, (2) to

repay the Prepetition Obligations to the extent provided herein (including the full amount

outstanding under the Prepetition Revolving Loan, $1,000,000 of the deferred origination fees

and $5,000,000 toward repayment of the Prepetition Term Loan), and (3) to make the Adequate

Protection Payments; and (iii) to enter into and perform the DIP Term Loan Amendment when

DIP Agent is able to obtain loan title insurance policies in form and substance acceptable to DIP

Agent encumbering the Broad Street Mortgages (as defined in the Prepetition Credit Agreement)

which title insurance shall be substantially identical to the title insurance policies currently in

place with respect to the Prepetition Credit Agreement. With respect to the DIP Revolver, the

DIP Agent and DIP Lenders shall make an additional $10,000,000 available to the Debtors by

reducing the existing Liquidity Reserve in the Borrowing Base from $15,000,000 to $5,000,000,

with such $10,000,000 of additional Availability to be advanced or made available as follows:

       (i)    the DIP Agent and DIP Lenders shall advance $5,500,000 in loan proceeds to the
       Debtors upon entry of this Interim Order;

       (ii)   The DIP Agent and DIP Lenders shall advance $2,000,000 in loan proceeds to
       Debtors upon entry of the Final Order; and

       (iii) The DIP Agent will establish a new reserve on the Borrowing Base in an amount
       equal to $2,500,000 for the payment of allowed professional fees in these Chapter 11
       Cases.




                                                15

                                                                                       # 4173034 v. 7
                                                                                      35606314.6 07/12/2019
             Case 19-11466-KG        Doc 172      Filed 07/12/19    Page 16 of 35



       (b)     In furtherance of the foregoing and without further approval of this Court, each

Debtor is authorized and empowered to perform, and to cause any non-Debtor Guarantor to

perform, all acts and to execute and deliver all instruments and documents that the DIP Agent

determines to be reasonably required or necessary for the Debtors’ performance of their

obligations under the applicable DIP Documents, including without limitation:

               (i)     the execution, delivery and performance of the DIP Documents;

               (ii)    the execution, delivery and performance of one or more amendments,

waivers, consents or other modifications to and under the DIP Documents, in each case in

accordance with the terms of the DIP Documents and in such form as the Debtors, the DIP Agent

and the DIP Lenders may agree, and no further approval of this Court shall be required for any

amendment, waiver, consent or other modification to and under the DIP Documents (and any

fees paid in connection therewith) that do not materially or adversely affect the Debtors or which

do not (A) shorten the maturity of the DIP Revolving Facility, (B) increase the principal amount

of, the rate of interest on, or fees payable in connection with, the DIP Facility, other than

customary amendment or consent fees, or (C) change any Event of Default, add any covenants or

amend or otherwise modify the covenants therein, in any such case to be materially more

restrictive; provided, however, that a copy of any such amendment, waiver, consent or other

modification shall be filed by the Debtors with this Court and served by the Debtors on the U.S.

Trustee and counsel to any statutory committee of unsecured creditors appointed in the Cases

(the “Committee”) two business days in advance of its effectiveness.

               (iii)   the non-refundable payment to the DIP Agent and the DIP Lenders of the

fees set forth in the applicable DIP Documents as described in the Motion; and



                                               16

                                                                                      # 4173034 v. 7
                                                                                     35606314.6 07/12/2019
             Case 19-11466-KG         Doc 172      Filed 07/12/19     Page 17 of 35



               (iv)    the performance of all other acts required or that the Debtors determine to

be advisable under or in connection with the DIP Documents.

       (c)     Upon the execution thereof, the DIP Documents shall constitute valid and binding

obligations of the Debtors, enforceable against the Debtors in accordance with the terms of this

Interim Order and the DIP Documents. No obligation, payment, transfer or grant of security by

the Debtors under the DIP Documents or this Interim Order shall be voidable, avoidable or

recoverable under the Bankruptcy Code or under any applicable non-bankruptcy law (including

without limitation, under sections 502(d) or 548 of the Bankruptcy Code or under any applicable

state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, Uniform Voidable

Transactions Act or similar statute or common law), or subject to any defense, reduction, setoff,

recoupment or counterclaim, provided, however, that (except with respect to amounts advanced

hereunder prior to the entry of a Final Order) the roll-up with respect to the Prepetition

Obligations provided for herein shall be subject to challenge prior to the entry of a Final Order.

       (d)     The DIP Budget is hereby approved. The Debtors shall use the proceeds of the

DIP Facility in accordance with the DIP Budget and as limited by the DIP Credit Agreement.

       (e)     The Debtors shall maintain and comply with the existing cash management

systems initially required and established pursuant to the Prepetition Credit Agreement, and

incorporated into the DIP Credit Agreement in the same manner, including, without limitation,

all provisions concerning the Lockbox, Lockbox Account and Payment Account (owned by DIP

Agent). The Debtors will continue to deposit, sequester, and segregate all of the proceeds from

the Debtors’ Accounts and other DIP Collateral in the existing Lockbox as provided in the DIP

Credit Agreement. All funds paid into the Lockbox shall be deposited into the related Lockbox

Account, and then immediately transferred into the Payment Account. The DIP Agent shall be

                                                17

                                                                                        # 4173034 v. 7
                                                                                        35606314.6 07/12/2019
             Case 19-11466-KG          Doc 172    Filed 07/12/19     Page 18 of 35



entitled to apply all funds from the Payment Account as provided in the DIP Credit Agreement

and this Interim Order. Without limiting the foregoing in any way, the Debtors immediately and

continuously will direct their account debtors to send directly to the Lockbox all proceeds of

Accounts of the Debtors.

       (f)     As provided in the DIP Credit Agreement, DIP Agent is authorized to apply, on a

daily basis, all funds transferred into the Payment Account from and after the commencement of

the Cases to reduce, first, any Prepetition Revolving Loan and, second, the outstanding DIP

Revolving Loans.

       7.      Superpriority Claims.

       (a)     Except to the extent expressly set forth in this Interim Order in respect of the

Carve-Out, pursuant to section 364(c)(1) of the Bankruptcy Code, all of the DIP Obligations

shall constitute allowed senior administrative expense claims (the “Superpriority Claims”)

against the Debtors with priority over any and all administrative expenses, adequate protection

claims and all other claims against the Debtors, now existing or hereafter arising, of any kind

whatsoever, including without limitation, all administrative expenses of the kind specified in

sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all administrative

expenses or other claims arising under sections 105, 328, 330, 331, 503(b), 507(a) (other than

507(a)(l)), 507(b), 1113 or 1114 of the Bankruptcy Code;

       (b)     For purposes hereof, the “Carve-Out” shall mean (i) all fees required to be paid to

the Clerk of the Bankruptcy Court and to the Office of the U.S. Trustee pursuant to section

1930(a)(6) of title 28 of the United States Code, (ii) up to $2,500,000 of allowed and unpaid fees,

expenses and disbursements of professionals retained pursuant to Bankruptcy Code §§327 or

1103(a), by the Debtors and any statutory committees or other representative or professional

                                                 18

                                                                                       # 4173034 v. 7
                                                                                      35606314.6 07/12/2019
             Case 19-11466-KG         Doc 172     Filed 07/12/19     Page 19 of 35



appointed in the Bankruptcy Cases (collectively, “Case Professionals”), incurred after the

occurrence of a Carve-Out Event (defined below) plus all unpaid professional fees, expenses and

disbursements allowed by this Court that were incurred prior to the occurrence of a Carve-Out

Event (regardless of when such fees, expenses and disbursements become allowed by order of

this Court). For the purposes hereof, a “Carve-Out Event” shall occur upon the occurrence and

during the continuance of an Event of Default under the DIP Credit Agreement; provided, that,

no Carve-Out Event shall be deemed to have occurred for purposes of this Interim Order if any

such Event of Default is subsequently waived by the DIP Agent. The Carve-Out shall not be

reduced or increased by any amount of any fees, expenses and disbursements paid prior to a

Carve-Out Event to professionals retained by order of this Court, including amounts paid

pursuant to the DIP Budget. Upon the occurrence of a Carve-Out Event, the right of the Debtors

to pay professional fees incurred under clause (ii) above shall terminate (unless the underlying

Event of Default giving rise to the Carve-Out Event is subsequently waived by the DIP Agent)

and upon the occurrence of the Carve-Out Event, the Debtors shall provide immediate notice by

facsimile and email to all Case Professionals informing them that a Carve-Out Event has

occurred and that the Debtors’ ability to pay Case Professionals is subject to and shall be payable

from the Carve-Out; provided, that (A) up to $25,000.00 of the Carve-Out shall be available to

pay any professional fees and expenses incurred by the Committee (and not by Debtors’

professionals) in connection with the investigation, initiation or prosecution of any claims,

causes of action, adversary proceedings or other litigation against the Prepetition Agent, the

Prepetition Lenders, the DIP Agent or the DIP Lenders, and (B) nothing in this Interim Order

shall impair the right of any party to object to the reasonableness of any such fees or expenses to

be paid by the Debtors’ estates. Except with respect to the Carve-Out, none of the DIP Agent or

                                                19

                                                                                       # 4173034 v. 7
                                                                                      35606314.6 07/12/2019
             Case 19-11466-KG        Doc 172      Filed 07/12/19    Page 20 of 35



DIP Lenders shall be responsible for the payment or reimbursement of any fees or disbursements

of any professional person retained in the Cases incurred in connection with the Cases or any

successor cases under the Bankruptcy Code, and nothing in this Interim Order or otherwise shall

be construed to obligate the DIP Agents or the DIP Lenders, in any way, to pay compensation to,

or to reimburse expenses of, any professional person retained in the Cases or to guarantee that

the Debtors have sufficient funds to pay such compensation or reimbursement.

       (c)     Prior to the occurrence of a Carve-Out Event, the Debtors shall wire transfer

funds, on a weekly basis, to the Saul Ewing Arnstein & Lehr LLP Client Trust Account (to the

extent of such funds actually deposited, the “Professional Fee Reserve Account”) in the amount

equal to, but not to exceed, the professional fees and costs set forth in the Budget for Case

Professionals for each such week. From such funds held in the Professional Fee Reserve

Account, Saul Ewing Arnstein & Lehr LLP (“Saul Ewing”) shall release to the Case

Professionals such amounts as are payable pursuant to an applicable order of this Court,

including an order approving interim compensation procedures in the Chapter 11 Cases and any

order granting interim or final fee applications for Case Professionals (each, a “Fee Order”). For

avoidance of doubt, (a) in making payments from the Professional Fee Reserve Account, Saul

Ewing shall be entitled to rely upon written certifications of each Case Professional as to the

amount such Case Professional is due and owing from the Professional Fee Reserve Account;

and (b) in no circumstances shall Saul Ewing be obligated to pay any Case Professional other

than from the funds held, from time to time, in the Professional Fee Reserve Account. Funds

held in the Professional Fee Reserve Account shall be applied to payable professional fees that

have been incurred following the Petition Date in the manner set forth in this Interim Order and

in accordance with the procedures established in the Cases. Any payment or reimbursement

                                               20

                                                                                      # 4173034 v. 7
                                                                                     35606314.6 07/12/2019
             Case 19-11466-KG         Doc 172      Filed 07/12/19     Page 21 of 35



made prior to the occurrence of a Carve-Out Event in respect of any professional fees shall not

reduce the Carve-Out, and thereafter, all amounts payable to Case Professionals pursuant to an

applicable order of this Court shall be paid first from funds remaining in the Professional Fee

Reserve Account, if any, and, upon exhaustion thereof, from the Carve-Out as such fees are

payable pursuant to a Fee Order.

       8.      DIP Liens. As security for the DIP Obligations and as provided in the DIP

Documents, DIP Agent, for itself and the benefit of the DIP Lenders, shall have and is hereby

granted (effective as of the commencement of the Cases, and continuing without the necessity of

the execution, filing and/or recordation of mortgages, security agreements, patent security

agreements, trademarks security agreements, pledge agreements, financing statements or

otherwise), valid and perfected first priority security interests and liens (the “DIP Liens”) in all

present and after-acquired personal and real property of the Debtors (the “DIP Collateral”),

subject only to the Carve Out and any valid, duly perfected lien of any party to the extent such

lien was senior to the Prepetition Liens as of the Petition Date. Notwithstanding anything to the

contrary contained herein or in the DIP Documents, neither the DIP Agent, the DIP Lenders, the

Prepetition Agent or the Prepetition Lenders shall be granted any lien on any asset of any

Borrower that is excluded from the definition of “Collateral” in the DIP Credit Agreement or on

the HSRE Master Leases or any subleases thereunder, except for proceeds thereof.

       Without limiting the foregoing, DIP Agent’s first priority Lien on the Debtors’ Accounts

(and proceeds therefrom) shall be senior to any right of a holder of a claim, including without

limitation, any mortgagee, Governmental Authority or landlord, that arose, or is deemed to arise,

prior to the Petition Date. (“Governmental Authority,” as used in this Order, means and includes

any “governmental unit” as defined in Bankruptcy Code §101(27) and specifically includes,

                                                21

                                                                                       # 4173034 v. 7
                                                                                       35606314.6 07/12/2019
             Case 19-11466-KG         Doc 172      Filed 07/12/19     Page 22 of 35



without limitation, the federal and state agencies and their intermediaries administering the

Medicare and Medicaid programs with which the Debtors deal).

       Notwithstanding the foregoing or anything to the contrary herein or in the DIP Credit

Agreement, no liens or superpriority claims granted to the DIP Agent or the DIP Lenders shall

include or encumber those certain lockbox accounts established by Debtor St. Christopher’s

Healthcare, LLC at Capital One Bank, N.A. under the control of HSREP VI Holding, LLC and

its affiliates pursuant to six (6) certain Deposit Account Control Agreements, as more fully

described in the Preliminary Response of HSREP VI Holdings, LLC to Certain First Day

Motions and Reservation of Rights [D.I. 54]. In addition, for the avoidance of doubt, no liens or

superpriority claims granted to the DIP Agent or DIP Lenders shall include any actions arising

under chapter 5 of the Bankruptcy Code.

       Nothing in this Order shall affect, modify or impair any Governmental Authority’s

recoupment or setoff rights, claims, or defenses, and/or the priority of such recoupment and

setoff rights, claims and defenses, provided, however, that prior to the exercise of any such setoff

rights, any Governmental Authority must obtain relief from the Automatic Stay upon proper

motion and notice in accordance with the Bankruptcy Code, Bankruptcy Rules and Local Rules.

Nothing contained in this Order should be construed to relieve the Debtors of any legal duties or

obligations to any governmental unit under applicable non-bankruptcy laws and regulations.

Nothing contained in this Order should be construed to affect the exclusive jurisdiction of the

U.S. Department of Health & Human Services (“HHS”) to adjudicate and pay Medicare claims

in the ordinary course.

       Moreover, nothing in this Order shall modify the accounts into which HHS and its

component, the Centers for Medicare and Medicaid Services, provides reimbursement to the

                                                22

                                                                                       # 4173034 v. 7
                                                                                       35606314.6 07/12/2019
             Case 19-11466-KG         Doc 172     Filed 07/12/19     Page 23 of 35



Debtors as payment for services rendered under the Medicare program. Furthermore, custody

and control over those deposit accounts will remain consistent with the applicable Medicare

laws, regulations, and enrollment agreements, including, but not limited to, the Electronic Funds

Transfer (EFT) Authorization Agreement (Form CMS-588).

       9.      The Cash Collateral. Substantially all of the Debtors’ cash, including without

limitation, all cash and other amounts on deposit or maintained by the Debtors in any account or

accounts with Prepetition Agent or any Prepetition Lender and any cash proceeds of the

disposition of any Prepetition Collateral, constitute proceeds of the Prepetition Agent’s and

Prepetition Lenders’ Collateral and, therefore, are Cash Collateral of the Prepetition Agent and

Prepetition Lenders, within the meaning of section 363(a) of the Bankruptcy Code and any cash

proceeds of the disposition of any postpetition DIP Collateral, constitute proceeds of the DIP

Agent’s and DIP Collateral and, therefore, are Cash Collateral of the DIP Agent and DIP

Lenders, within the meaning of section 363(a) of the Bankruptcy Code.

       10.     Perfection of DIP Liens and Adequate Protection Liens.

       (a)     The DIP Agent and DIP Lenders are hereby authorized, but not required, to file or

record financing statements, intellectual property filings, mortgages, notices of lien or similar

instruments in any jurisdiction, take possession of or control over, or take any other action in

order to validate and perfect the DIP Liens. The Prepetition Agent and Prepetition Lenders are

hereby authorized, but not required, to file or record financing statements, intellectual property

filings, mortgages, notices of lien or similar instruments in any jurisdiction in order to validate

and perfect the Adequate Protection Liens. Whether or not the DIP Agent or the Prepetition

Agent chooses to file such financing statements, intellectual property filings, mortgages, notices

of lien or similar instruments, take possession of or control over, or otherwise confirm perfection

                                                23

                                                                                       # 4173034 v. 7
                                                                                      35606314.6 07/12/2019
               Case 19-11466-KG        Doc 172     Filed 07/12/19     Page 24 of 35



of the DIP Liens or the Adequate Protection Liens, such DIP Liens and Adequate Protection

Liens shall be deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to

challenge, dispute, or subordination as of the date of entry of this Interim Order. As set forth

elsewhere herein, the roll-up of the Prepetition Obligations shall be subject to the entry of a Final

Order.

         (b)    A certified copy of this Interim Order may, in the discretion of the DIP Agent or

Prepetition Agent, be filed with or recorded in filing or recording offices in addition to or in lieu

of such financing statements, mortgages, notices of lien or similar instruments, and all filing

offices are hereby authorized to accept such certified copy of this Interim Order for filing and

recording.

         (c)    The Debtors shall execute and deliver to the DIP Agent or Prepetition Agent, as

applicable, all such agreements, financing statements, instruments and other documents as the

applicable DIP Agent or Prepetition Agent may reasonably request to evidence, confirm, validate

or perfect the DIP Liens and any Adequate Protection Liens. The Debtors shall cause each of the

non-Debtor Guarantors to use commercially reasonable efforts to take such actions necessary to

grant and perfect or otherwise reaffirm the perfection of the liens contemplated in the DIP

Documents to be granted or so reaffirmed by such non-Debtor Guarantors.

         11.    Preservation of Rights Granted Under the Order.

         (a)    Unless all DIP Obligations shall have been indefeasibly paid in full in cash, it

shall constitute an Event of Default under the DIP Credit Agreement and a termination of the

right to use the Cash Collateral if any of the Debtors seeks, or if an order is entered converting or

dismissing any of the Cases or there is entered, any modification of this Interim Order without



                                                 24

                                                                                        # 4173034 v. 7
                                                                                        35606314.6 07/12/2019
              Case 19-11466-KG         Doc 172      Filed 07/12/19     Page 25 of 35



the prior written consent of the DIP Agent, and no such consent shall be implied by any action,

inaction or acquiescence by the DIP Agent.

       (b)     The DIP Agent and the DIP Lenders have acted in good faith in connection with

this Interim Order, and their reliance on this Interim Order is in good faith. Based on the findings

set forth in this Interim Order and the record made during the Interim Hearing, and in accordance

with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions of this

Interim Order are hereafter modified, amended, or vacated by a subsequent order of this Court or

any other court, the DIP Agent and the DIP Lenders are entitled to the fullest extent to the

protections provided in section 364(e) of the Bankruptcy Code.

       (c)     Except as expressly provided in this Interim Order or in the DIP Documents, the

DIP Liens, the Superpriority Claims, the 507(b) claims and all other rights and remedies of the

DIP Agent and the DIP Lenders granted by this Interim Order and the DIP Documents shall

survive, and shall not be modified, impaired or discharged by (i) the entry of an order converting

any of the Cases to a case under chapter 7 of the Bankruptcy Code or dismissing any of the

Cases, or (ii) the entry of an order confirming a plan of reorganization or liquidation in any of the

Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the Debtors have waived any

discharge as to any remaining DIP Obligations. The terms and provisions of this Interim Order

and the DIP Documents shall continue in the Cases, in any successor cases if the Cases cease to

be jointly administered, or in any superseding chapter 7 cases under the Bankruptcy Code, and

the DIP Liens, the DIP Obligations, the Superpriority Claims, the 507(b) Claims, and the other

administrative claims granted pursuant to this Interim Order, and all other rights and remedies of

the DIP Agent or DIP Lenders granted by this Interim Order and the DIP Documents shall

continue in full force and effect until all DIP Obligations are indefeasibly paid in full in cash.

                                                 25

                                                                                          # 4173034 v. 7
                                                                                         35606314.6 07/12/2019
             Case 19-11466-KG          Doc 172       Filed 07/12/19   Page 26 of 35



       12.     Effect of Stipulations on Third Parties. The stipulations and admissions contained

in this Interim Order, including without limitation, in paragraph 4 of this Interim Order, shall be

binding upon all parties in interest (including any Committee) under all circumstances and for all

purposes unless (a) any party in interest (including any Committee) that successfully seeks and

obtains standing to do so has timely filed an adversary proceeding or contested matter (subject to

the limitations contained herein, including without limitation, in this paragraph 12) by no later

than (i) in the case of a party in interest with requisite standing other than a Committee, seventy-

five (75) days after entry of this Interim Order, or (ii) in the case of a Committee, sixty (60) days

after the filing of notice of appointment of the Committee); provided, however, that if, prior to

the end of the challenge period, the cases convert to chapter 7, or if a chapter 11 trustee is

appointed, the trustee shall have the later of the remaining challenge period or 10 days.

Notwithstanding the foregoing, the Debtors’ stipulations in paragraph 4 of this Interim Order

shall not be binding as against any parties other than the Debtors and their estates with respect to

property and assets of non-Debtor parties and any liens, claims and encumbrances thereon. Any

chapter 7 or 11 trustee appointed or elected in these cases during the investigation period set

forth in this paragraph shall, until the expiration of such periods provided herein for asserting

lender claims and thereafter for the duration of any adversary proceeding or contested matter

commenced pursuant to the investigation period (whether commenced by such trustee or

commenced by any other party in interest on behalf of the Debtors’ estates), be deemed to be a

party other than the Debtors and shall not, for purposes of such adversary proceeding or

contested matter, be bound by the acknowledgments, admissions, confirmations, stipulations,

releases and waivers of the Debtors in this Order.



                                                 26

                                                                                        # 4173034 v. 7
                                                                                        35606314.6 07/12/2019
             Case 19-11466-KG          Doc 172     Filed 07/12/19     Page 27 of 35



       13.     Limitation on Use of DIP Loans, DIP Collateral and Prepetition Collateral. The

Debtors shall use the DIP Facility and the Prepetition Collateral (including the Cash Collateral)

solely as provided in this Interim Order and the DIP Documents. Notwithstanding anything

herein or in any other order of this Court to the contrary, no DIP Facility, no DIP Collateral, no

Prepetition Collateral (including the Cash Collateral) nor the Carve-Out may be used to (a)

object, contest or raise any defense to, the validity, perfection, priority, extent or enforceability

of any amount due under the DIP Documents, the Prepetition Documents or the liens or claims

granted under this Interim Order, the DIP Documents, the Prepetition Documents, (b) assert any

claims, defenses or any other causes of action against the Prepetition Agent, the Prepetition

Lenders, the DIP Agent, the DIP Lenders, or their respective agents, affiliates, subsidiaries,

directors, officers, representatives, attorneys or advisors, (c) prevent, hinder or otherwise delay

the DIP Agent’s assertion, enforcement or realization on the DIP Collateral in accordance with

the DIP Documents or this Interim Order, (d) seek to modify any of the rights granted to the DIP

Agent or the DIP Lenders hereunder or under the DIP Documents or the Prepetition Documents,

in the case of each of the foregoing clauses (a) through (d), without such party’s prior written

consent or (e) pay any amount on account of any claims arising prior to the Petition Date unless

such payments are (i) approved by an order of this Court and (ii) permitted under the DIP

Documents. As long as any portion of the DIP Obligations or the Prepetition Obligations remains

unpaid, or any of the DIP Documents or Prepetition Financing Documents remain in effect, the

Debtors shall not request, and the Bankruptcy Court will not enter any Order approving or

authorizing (under Bankruptcy Code §§105 or 364, or otherwise) (i) the granting of any lien or

security interest in any of the DIP Collateral in favor of any party other than DIP Agent, or (ii)

the obtaining of credit or the incurring of indebtedness that is entitled to super-priority

                                                 27

                                                                                        # 4173034 v. 7
                                                                                        35606314.6 07/12/2019
               Case 19-11466-KG       Doc 172     Filed 07/12/19     Page 28 of 35



administrative status, in either case equal or superior to that granted to DIP Agent pursuant to

this Interim Order, unless, in connection with any transaction cited in clause (i) or (ii) of this

Paragraph, such request by the Debtors seeks to authorize and direct and such Order requires that

the full amount of the Obligations and the Prepetition Obligations shall first be paid indefeasibly

and in full.

        14.     Rights Upon Default. DIP Agent must serve written notice of the occurrence of

an Event of Default upon the Debtors, the United States Trustee, the patient care ombudsman,

the temporary manager of HUH, and any Committee appointed in these cases. Prior to entry of a

Final Order, and upon the occurrence of and during the continuance of an Event of Default, DIP

Agent may, acting pursuant to the DIP Credit Agreement, and without further notice to or action

by the Court, immediately cease making any DIP Revolving Loan to the Debtors, and charge a

default rate of interest as provided in the DIP Credit Agreement. Upon entry of a Final Order,

and upon the occurrence and during the continuance of an Event of Default, DIP Agent may,

acting pursuant to the DIP Credit Agreement, exercise its rights and remedies and take all or any

of the following actions without further relief from the automatic stay pursuant to Bankruptcy

Code §362(a) or any other applicable stay or injunction, or further order of or application to this

Court: (a) cease making DIP Loans to the Debtors; (b) declare the principal and accrued interest,

fees, and other liabilities constituting the Obligations to be immediately due and payable; (c)

enforce its rights against any DIP Collateral, including taking possession thereof; (d) charge a

default rate of interest as set forth in the DIP Credit Agreement; and (e) take any other action or

exercise any other right or remedy permitted to DIP Agent under the DIP Documents, this

Interim Order, or by operation of law. Notwithstanding modification of the stay, it shall not be

terminated, and DIP Agent shall not complete the enforcement of its remedies, pending a final

                                                28

                                                                                       # 4173034 v. 7
                                                                                      35606314.6 07/12/2019
             Case 19-11466-KG         Doc 172     Filed 07/12/19     Page 29 of 35



stay relief hearing before this Court which DIP Agent may obtain as an emergency hearing upon

five (5) business days’ notice. At such hearing, the Debtors will have the limited right to

challenge the occurrence of an Event of Default. Pending the outcome of the hearing, DIP Agent

will refrain from completing enforcement of its remedies with respect to the DIP Collateral;

provided, however, that, DIP Agent’s rights to accelerate the Obligations and/or cease making

DIP Loans shall not be delayed or otherwise limited and DIP Agent shall be entitled to take all

actions which it considers, in good faith, to be necessary to protect against loss or diminution of

its DIP Collateral. Notwithstanding the foregoing, nothing herein shall affect the DIP Agent’s

and DIP Lenders’ obligations with respect to funding the Carve-Out.

       15.     Waiver of Section 506. Upon entry of a Final Order, and except as expressly

provided in this paragraph, no Person will be permitted to surcharge the DIP Collateral under

Bankruptcy Code §506(c) or to obtain a lien with respect to the DIP Collateral which is equal or

senior to the Liens of DIP Agent on the DIP Collateral (other than with respect to the Prepetition

Senior Liens as stated herein). Except as expressly provided in this paragraph, the prohibition on

surcharging or priming of the liens of DIP Agent on the DIP Collateral will survive the

termination of the DIP Credit Agreement such that no Person, including, but not limited to,

Governmental Authorities, will be permitted to obtain a lien (through any means, including

recoupment or setoff) which is equal or senior to the liens of DIP Agent on the DIP Collateral.

Upon the termination of the DIP Credit Agreement, the Bankruptcy Court will retain jurisdiction

over the DIP Collateral for the limited purpose of enforcing this paragraph. Subject to entry of

the Final Order, the Debtors have waived and released, and are barred from asserting a claim

under Bankruptcy Code §506(c) for any costs and expenses incurred in connection with the

preservation, protection or enhancement of, or realization by DIP Agent upon, the DIP

                                                29

                                                                                       # 4173034 v. 7
                                                                                      35606314.6 07/12/2019
               Case 19-11466-KG        Doc 172      Filed 07/12/19      Page 30 of 35



Collateral. DIP Agent will not be subject to the equitable doctrine of “marshaling” or any other

similar doctrine with respect to any of the DIP Collateral. Upon entry of this Interim Order, the

post-petition Liens granted to DIP Agent on the DIP Collateral by virtue of this Interim Order

and the DIP Credit Agreement will be (and hereby are) adjudicated as first, valid, and perfected

as against all third parties, without regard to applicable federal, state, or local filing or recording

statutes, nunc pro tunc as of the Petition Date, and without further action of any party, including

DIP Agent; provided, that DIP Agent may, but need not, take such steps as it deems desirable

and applicable to comply with such statutes, and all financing statements which are filed listing

Debtors as debtor and DIP Agent as secured party, all mortgages or similar instruments which

are filed granting to DIP Agent liens upon and security interests in DIP Collateral shall be

deemed to have been filed and the security interest and liens evidenced thereby will be deemed

perfected nunc pro tunc as of the Petition Date, and provided further that (except with respect to

amounts advanced hereunder prior to the entry of a Final Order) the roll up of the Prepetition

Obligations into DIP Loans shall be subject to challenge prior to the entry of a Final Order. To

the extent DIP Agent determines to take such steps, Debtors are hereby authorized and directed

to cooperate with DIP Agent, including execution of any documents reasonably request by DIP

Agent.

         16.    Term. All Loans made available to the Debtors pursuant to this Interim Order

will be due and payable, and the Revolving Loan Commitment (as defined in the DIP Credit

Agreement) shall terminate, on the date that is thirty (30) days after the entry of this Interim

Order, in the event that the Final Order is not entered by such date.

         17.    Survival of the Order. The provisions of this Interim Order and any actions taken

pursuant hereto shall survive entry of any order which may be entered (a) confirming any plan of

                                                  30

                                                                                          # 4173034 v. 7
                                                                                          35606314.6 07/12/2019
              Case 19-11466-KG       Doc 172      Filed 07/12/19    Page 31 of 35



reorganization in the Bankruptcy Cases (and, to the extent not satisfied in full, the Obligations

shall not be discharged by the entry of any such order, or pursuant to Bankruptcy Code

§1141(d)(4), the Debtors having hereby waived such discharge); (b) converting any of the

Bankruptcy Cases to a Chapter 7 case; or (c) dismissing any of the Bankruptcy Cases, and the

terms and provisions of this Order as well as the Super-Priority Claims and Liens granted

pursuant to this Order and the DIP Documents shall continue in full force and effect

notwithstanding the entry of such order, and such Super-Priority Claims and Liens shall maintain

their priority as provided by this Order until all of the Obligations are paid indefeasibly and in

full.

        18.    Plan. Any plan of reorganization or liquidation filed by the Debtors (including,

but not limited to, any amendment or modification of a plan of reorganization or liquidation,

whether before or after confirmation) shall provide for payment and performance in full of all of

the Obligations on the earlier of the effective date or thirty (30) days after confirmation of the

plan of reorganization or liquidation. Nothing in the DIP Credit Agreement or this Interim Order

shall be construed as a consent by DIP Agent, or an approval by DIP Agent, of the terms of any

plan of reorganization or liquidation or any amendment or modification thereto.

        19.    Provider Agreements. As long as any portion of the Obligations remains unpaid,

or any DIP Document remains in effect, absent DIP Agent’s prior written consent, which shall

not be unreasonably withheld, the Debtors shall not assume or reject, and no order shall be

entered authorizing the Debtors to assume or reject, any material provider agreements between

the Debtors and any revenue service provider, including, any governmental authority, Conifer

Revenue Cycle Solutions, LLC and Tenet Business Services Corp.



                                               31

                                                                                      # 4173034 v. 7
                                                                                     35606314.6 07/12/2019
              Case 19-11466-KG         Doc 172      Filed 07/12/19      Page 32 of 35



       20.     Post-petition Assets. Except as otherwise provided in this Interim Order, pursuant

to Bankruptcy Code §552(a), all property acquired by the Debtors after the Petition Date,

including, without limitation, all DIP Collateral pledged to DIP Agent pursuant to the DIP Credit

Agreement and this Interim Order, is not and shall not be subject to a lien of any other entity

resulting from any security agreement entered into by the Debtors prior to the Petition Date or

otherwise, except only to the extent that such property constitutes proceeds of property of the

Debtors existing on or before the Petition Date.

       21.      Appearance by DIP Agent. During the time while the DIP Obligations remain

outstanding, and until the DIP Agent is indefeasibly paid in cash in full pursuant to a final order,

the DIP Agent shall be deemed to be a party-in-interest for all purposes in the Bankruptcy Cases

with the right and opportunity to appear and be heard on all matters arising in the Cases,

including, without limitation, (i) the employment and payment of professionals by the Debtors’

estates, (ii) the sale of any estate property, (iii) any plan of reorganization or liquidation proposed

in the Cases, and (iv) any proposed conversion or dismissal of any of the Bankruptcy Cases.

       22.     Insurance. The DIP Agent is deemed to be the loss payee or lender loss payee

under the Debtors’ property insurance policies and shall act in that capacity and subject to the

terms of the DIP Documents, distribute any proceeds recovered or received in respect of any

such insurance policies, to the payment in full of the DIP Obligations.

       23.     Loss or Damage of DIP Collateral. Nothing in this Interim Order, the DIP

Documents, or any other documents related to these transactions shall in any way be construed or

interpreted to impose or allow the imposition upon any of the DIP Agent or DIP Lenders of any

liability for any claims arising from the prepetition or postpetition activities of the Debtors in the

operation of their business, or in connection with their restructuring efforts. So long as the DIP

                                                   32

                                                                                          # 4173034 v. 7
                                                                                          35606314.6 07/12/2019
              Case 19-11466-KG         Doc 172      Filed 07/12/19     Page 33 of 35



Agent and the DIP Lenders comply with their obligations under the DIP Documents and their

obligations, if any, under applicable law (including the Bankruptcy Code), (a) the DIP Agent and

the DIP Lenders shall not, in any way or manner, be liable or responsible for (i) the safekeeping

of the DIP Collateral, (ii) any loss or damage thereto occurring or arising in any manner or

fashion from any cause, (iii) any diminution in the value thereof, or (iv) any act or default of any

earner, servicer, bailee, custodian, forwarding agency or other person, and (b) all risk of loss,

damage or destruction of the DIP Collateral shall be borne by the Debtors and any non-Debtor

Guarantors.

       24.     Order Governs. In the event of any inconsistency between the provisions of this

Interim Order and the DIP Documents, the provisions of this Interim Order shall govern.

       25.     Binding Effect; Successors and Assigns. The provisions of this Interim Order,

including all findings herein, shall be binding upon all parties-in-interest in the Cases, including

without limitation, the DIP Agent, the DIP Lenders, and the Debtors and their respective

successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or

elected for any of the Debtors, any examiner appointed pursuant to section 1104 of the

Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the Debtors

or with respect to the property of the estate of any of the Debtors) and shall inure to the benefit of

the DIP Agent, the DIP Lenders, and the Debtors and their respective successors and assigns;

provided that, except to the extent expressly set forth in this Interim Order or the DIP

Documents, the DIP Agent and the DIP Lenders shall have no obligation to permit the use of the

DIP Facility or the Prepetition Collateral (including the Cash Collateral) or extend any financing

to any chapter 7 trustee or similar responsible person appointed for the estates of the Debtors.



                                                 33

                                                                                         # 4173034 v. 7
                                                                                         35606314.6 07/12/2019
                  Case 19-11466-KG        Doc 172     Filed 07/12/19    Page 34 of 35



        26.        Limitation of Liability.

        (a)        In determining to make any loan or other extension of credit under the DIP

Documents, permitting the use of the Prepetition Collateral (including the Cash Collateral) or in

exercising any rights or remedies as and when permitted pursuant to this Interim Order or the

DIP Documents, the DIP Agent and the DIP Lenders shall not (i) be deemed to be in “control” of

the operations of the Debtors, (ii) owe any fiduciary duty to the Debtors, their respective

creditors, shareholders or estates, or (iii) be deemed to be acting as a “responsible person” or

“owner or operator” with respect to the operation or management of the Debtors (as such terms,

or any similar terms, are used in the United States Comprehensive Environmental Response,

Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or

state statute).

        (b)        Nothing in this Interim Order or in the DIP Documents shall in any way be

construed or interpreted to impose or allow the imposition upon the DIP Agent or the DIP

Lenders of any liability for any claims arising from the pre-petition or post-petition activities of

any of the Debtors, other than with respect to the Carve-Out.

        27.        Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law and shall take effect immediately upon entry hereof, and there shall be no stay of

effectiveness of this Interim Order.

        28.        Final Hearing Notice. The Debtors shall promptly serve copies of this Interim

Order (which shall constitute adequate notice of the Final Hearing) on the parties having been

given notice of the Interim Hearing, and to any other party that has filed a request for notices

with this Court and to the Committee after the same has been appointed, or Committee counsel,

if the same shall have been appointed. The final hearing on the Motion shall be held on July 26,

                                                    34

                                                                                          # 4173034 v. 7
                                                                                         35606314.6 07/12/2019
             Case 19-11466-KG        Doc 172     Filed 07/12/19    Page 35 of 35



2019 at 10:00 a.m. (Prevailing Eastern Time), and any objections or responses to the Motion

shall be in writing, filed with the court, and served on: (a) counsel to the Debtors, Saul Ewing

Arnstein & Lehr LLP, Attn: Mark Minuti, P.O. Box 1266, Wilmington, DE 19899, and by email

at mark.minuti@saul.com; (b) counsel to the DIP Agent, Stradley Ronon Stevens & Young,

LLP, Attn: Gretchen M. Santamour, 2005 Market Street, Suite 2600, Philadelphia, PA 19103,

and by email at gsantamour@stradley.com; and (c) counsel to the Committee, if any, so as to be

actually received on or before _________________, 2019 at 4:00 p.m. (Prevailing Eastern

Time).




                                               35
      Dated: July 12th, 2019                   KEVIN GROSS
      Wilmington, Delaware                     UNITED STATES BANKRUPTCY JUDGE       # 4173034 v. 7
                                                                                    35606314.6 07/12/2019
